DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-10, 12-14, 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bui (US20160131020A1) in view of Bianchi (US20170038090A1).
Regarding claim 1, Bui teaches, an air guide seal arrangement adapted to be located between a bumper fascia (paragraph [0023], lines 11-14) and a cooler of a vehicle (radiator, figure 1, item 5), said bumper fascia having an outer surface and an inner surface, said inner surface facing said cooler when mounted in said vehicle (figure 1), said air guide seal arrangement comprising: a first member (flexible zone, figure 1, item 16) and a second member (convergent member, figure 1, item 15), and (figure 1, between items 15 and 16), said first member having a first irregularly shaped edge portion (edge of the flexible zone 
Note that, the convergent member (15) presses against the bumper, therefore it inherently presses against the flexible zone (16) and when that happens, both members will be extending partially in the lateral direction to allow air to be guided to the cooler/radiator (paragraph [0023], lines 14-18).
Bui doesn’t teach a second regularly shaped edge portion being located opposite to said first edge portion, said second member having a first regularly shaped edge portion; said first member and said second member form two separate members both extending partially in a lateral direction (Y) of said vehicle, with said first edge portion of said second member extending in said lateral direction (Y) and disposed inside said second edge portion of said first member extending in said lateral direction (Y), said second edge portion of said first member being disposed parallel to and contacting said first edge portion of said second member along said lateral direction (Y) of said vehicle.
Bianchi teaches, a second regularly shaped edge portion tapered flap section, figure 1, item 12) being located opposite to said first edge portion, said second member having a first regularly shaped edge portion (angled wall, figure 3, item 28).

Bianchi teaches, said first member and said second member form two separate members both extending partially in a lateral direction (Y) of said vehicle [into and out of the cross section shown in figure 6].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bui to incorporate the teachings of Bianchi and an extension of both first and second members along the lateral direction of the vehicle. Doing so would provide a secured connection between the two members (Bianchi, paragraph [0014], lines 9-16).
Bianchi teaches, with said first edge portion of said second member (angled wall, figure 3, item 28) extending in lateral direction (Y) disposed inside said second edge portion of said first member (outer surface, figure 3, item 12a) extending in said lateral direction (Y).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bui to incorporate the teachings of Bianchi to make a part of the second member disposed inside the first member. Doing so would provide a secured connection between first and second members (Bianchi, paragraph [0014], lines 9-16).
Note that the angled wall (28) is made of a plastic material (paragraph [0012], lines 8-10) and figure 3 shows that it follows the shape of the flare section (18). As the angled wall (28) is pushed inside the duct (10), the outer surface (12a) is bent inwards to a point at which it would have the same shape as that of the flare section (18). Which necessarily means that the angled wall (28) itself would have the same shape as that of the flare section (18).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the second edge of the first member and the first edge of the second member of Bui to be configured to be contacting with and parallel to one another along the lateral direction of the vehicle as taught by Bianchi. Doing so would provide a secured connection between first and second members (Bianchi, paragraph [0014], lines 9-16).
Note that, the flap section (12) has a rectangular shape as shown in figure 1. Figure 6 shows that when the flap section (12) is inwardly bent, it still maintains its rectangular shape. Which means that the angled section (28) would also have a rectangular shape and would be parallel to the flap section (12) along the lateral direction of the vehicle.

Regarding claim 2, Bianchi further teaches, an air guide wherein at least one of said second edge portion of said first member and said first edge portion of said second member has a straight shape (tapered flap section, figure 1, item 12).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bui to incorporate the teachings of Bianchi create either of the second end of the first member or the first end of the second member to be regularly shaped. Doing so would provide a secured connection between first and second members (Bianchi, paragraph [0014], lines 9-16).

Regarding claim 5, Bianchi further teaches an air guide wherein said second member comprises a resilient lip (tapered flap section, figure 1, item 12), said first edge portion being comprised in said 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bui to incorporate the teachings of Bianchi and create a resilient lip made of thermoplastic elastomer or rubber. Doing so would allow for slight deformation of the edge as desired (Bianchi, paragraph [0016], lines 14-18).

Regarding claim 6, Bui in view of Bianchi teaches an air guide wherein said first member (Bui, flexible zone, figure 1, item 16) extends in three extension directions, a first extension direction corresponding to a longitudinal direction (X) of said vehicle (Bui, figure 1, in the direction of air flow between flexible zone 16 and the convergent member 15), a second extension direction corresponding to a lateral direction (Y) of said vehicle (Bui, figure 1, in the direction of the width of flexible zone 16), a third extension directionP2374US0018 corresponding to a vertical direction (Z) of said vehicle (Bui, figure 1, in the direction of the height of flexible zone 16), said extension directions being perpendicular to each other, wherein said first member has an extension (d2) in the second extension direction being at least 1 cm (Bui, paragraph [0023], lines 11-14, figure 1, item 16) (as a wide flexible zone inherently has more width that that of the cooler, which itself is wider than 1 cm).

Regarding claim 7, Bui in view of Bianchi teaches a kit comprising said bumper fascia and said first member of said air guide seal arrangement, said first member being attached to said inner surface of said bumper fascia, such that said first edge portion of said first member seals against said inner surface of said bumper fascia (Bui, paragraph [0023] lines 11-14).

8, Bui in view of Bianchi teaches, a kit comprising said cooler and said second member of said air guide seal arrangement, said second member (Bui, convergent member, figure 1, item 15) being attached to said forwards-facing surface of said cooler, such that said second edge portion of said second member seals against said forwards-facing surface of said cooler (Bui, paragraph [0023], lines 1-9).

Regarding claim 9, Bui in view of Bianchi teaches, a front portion of a vehicle (Bui, abstract, lines 1-4), said front portion comprising said bumper fascia (Bui, paragraph [0023], lines 11-14), said cooler (Bui, radiator, figure 1, item 5) and said air guide seal arrangement (Bui, paragraph [0023], lines 1-18) according to claim 1, wherein said air guide seal arrangement is located between said bumper fascia and said cooler (Bui, figure 1), said first member and said second member being pressed together in use (Bui, paragraph [0023], lines 14-18), said first edge portion of said first member being shaped to seal against said inner surface of said bumper fascia (Bui, paragraph [0023], lines 11-14), said second edge portion of said first member and/or said first edge portion of said second member forming said seal between said first member and said second member by means of said resiliency (Bui, paragraph [0023], lines 14-18), and said second edge portion of said second member being shaped to seal against said forwards-facing surface of said cooler (Bui, cooler (radiator, figure 1, item 5), paragraph [0023], lines 1-9).

Regarding claim 10, Bui in view of Bianchi teaches, a front portion wherein at least one of said second edge portion of said first member and said first edge portion of said second member is tensioned, when said first member and said second member are pressed together (Bui, paragraph [0023], lines 14-18). (When the convergent member presses on the bumper, it also presses on the flexible zone creating compression and tension areas at the edges between the convergent member and the flexible zone).

12, Bui in view of Bianchi teaches, the front portion when comprising an air guide wherein said first member has an extension (d2) in said lateral direction (Y) of said vehicle being at least 1 cm (Bui, paragraph [0023], lines 11-14, figure 1, item 16) as a wide flexible zone inherently has more width that that of the cooler, which itself is wider than 1 cm.

Regarding claim 13, Bui in view of Bianchi teaches, a vehicle comprising said front portion according to claim 9 (Bui, abstract, lines 1-4).

Regarding claim 14, Bui teaches, a method of assembling a front portion said method comprising: a) attaching said first member to said bumper fascia, such that said first edge portion of said first member seals against said inner surface of said bumper fascia (paragraph [0023], lines 11-14). b) attaching said second member to said cooler, such that said second edge portion of said second member seals against said cooler (cooler (radiator, figure 1, item 5) paragraph [0023], lines 1-9), c) bringing said bumper fascia, with said first member attached to it, towards said cooler, thereby pressing said second edge portion of said first member against said second member and/or pressing said first edge portion of said second member against said first member, thereby providing said seal between said first member and said second member (paragraph [0023], lines 14-18), and d) securing said bumper fascia relative to said cooler, so as to maintain pressure between said first and second members (paragraph [0023], lines 14-18). 

Regarding claim 15, Bui teaches, an air guide seal arrangement adapted to be located between a bumper fascia (paragraph [0023], lines 11-14) and a cooler of a vehicle (radiator, figure 1, item 5), said bumper fascia having an outer surface and an inner surface, said inner surface facing said cooler when mounted in said vehicle (figure 1), said air guide seal arrangement comprising: a first member (flexible 
Bui doesn’t teach a second regularly shaped edge portion being located opposite to said first edge portion, said second member having a first regularly shaped edge portion, Wherein said second edge portion of said first member extends in a longitudinal direction (X) and lateral direction (Y) of said vehicle and said first edge portion of said second member extends in said longitudinal direction (X) and lateral direction (Y) of said vehicle, said second edge portion of said first member being disposed parallel to and contacting said first edge portion of said second member along said longitudinal direction (X) and said lateral direction (Y) of said vehicle.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bui to incorporate the teachings of Bianchi and create the second end of the first member and the first end of the second member to be regularly shaped. Doing so would provide a secured connection between the two members (Bianchi, paragraph [0014], lines 9-16).
Bianchi teaches, Wherein said second edge portion of said first member (tapered flap section, figure 1, item 12) extends in a longitudinal direction (X) [from right to left of figure 6] and lateral direction (Y) [into and out of the plane of figure 6] of said vehicle and said first edge portion of said second member (angled wall, figure 3, item 28) extends in said longitudinal direction (X) [from right to left of figure 6] and lateral direction (Y) [into and out of the plane of figure 6] of said vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bui to incorporate the teachings of Bianchi to extend the second edge of the first member and the first edge of the second member along the longitudinal and lateral directions of the vehicle. Doing so would provide a secured connection between first and second members (Bianchi, paragraph [0014], lines 9-16).
Bianchi teaches, said second edge portion of said first member (tapered flap section, figure 1, item 12) being disposed parallel to and contacting said first edge portion of said second member (angled wall, figure 6, item 28) along said longitudinal direction (X) and said lateral direction (Y) of said vehicle (see figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the second edge of the first member and the first edge of the second member of Bui to be configured to be contacting with and parallel to one another along the 
Note that, the flap section (12) has a rectangular shape as shown in figure 1. Figure 6 shows that when the flap section (12) is inwardly bent, it still maintains its rectangular shape. Which means that the angled section (28) would also have a rectangular shape and would be parallel to the flap section (12) along the longitudinal and lateral directions of the vehicle.

Regarding claim 16, Bianchi further teaches, an air guide wherein at least one of said second edge portion of said first member (tapered flap section, figure 1, item 12) and said first edge portion of said second member (angled wall, figure 6, item 28) has a straight shape.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bui to incorporate the teachings of Bianchi create either of the second end of the first member or the first end of the second member to be regularly shaped. Doing so would provide a secured connection between first and second members (Bianchi, paragraph [0014], lines 9-16).

Regarding claim 19, Bianchi further teaches an air guide wherein said second member comprises a resilient lip (tapered flap section, figure 1, item 12), said first edge portion being comprised in said resilient lip, said resilient lip being made of a thermoplastic elastomer or rubber (paragraph [0016], lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bui to incorporate the teachings of Bianchi and create a resilient lip made of thermoplastic elastomer or rubber. Doing so would allow for slight deformation of the edge as desired (Bianchi, paragraph [0016], lines 14-18).

Regarding claim 20, Bui in view of Bianchi teaches an air guide wherein said first member (Bui, flexible zone, figure 1, item 16) extends in three extension directions, a first extension direction corresponding to a longitudinal direction (X) of said vehicle (Bui, figure 1, in the direction of air flow between flexible zone 16 and the convergent member 15), a second extension direction corresponding to a lateral direction (Y) of said vehicle (Bui, figure 1, in the direction of the width of flexible zone 16), a third extension directionP2374US0018 corresponding to a vertical direction (Z) of said vehicle (Bui, figure 1, in the direction of the height of flexible zone 16), said extension directions being perpendicular to each other, wherein said first member has an extension (d2) in the second extension direction being at least 1 cm (Bui, paragraph [0023], lines 11-14, figure 1, item 16) (as a wide flexible zone inherently has more width that that of the cooler, which itself is wider than 1 cm).

Claims 3, 4, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bui (US20160131020A1) in view of Bianchi (US20170038090A1), as applied to claim 1 above, and further in view of Hammer (US20180345784A1).
Regarding claims 3 and 4, Bui in view of Bianchi discloses all of the limitations of the parent claim but does not disclose wherein at least 70% of said first member comprises a first material; wherein said first material is plastic.
Hammer teaches, an air guide wherein at least 70% of said first member comprises a first material; wherein said first material is plastic (paragraph [0049], lines 4-10).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bui to incorporate the teachings of Hammer and make a first member that 70% of its composition is made of a first material and that this material is plastic. Doing so 

Regarding claims 17 and 18, Bui in view of Bianchi discloses all of the limitations of the parent claim but does not disclose wherein at least 70% of said first member comprises a first material; wherein said first material is plastic.
Hammer teaches, an air guide seal wherein at least 70% of said first member comprises a first material; wherein said first material is plastic (paragraph [0049], lines 4-10).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bui to incorporate the teachings of Hammer and make a first member that 70% of its composition is made of a first material and that this material is plastic. Doing so would further improve the sealing of the air guide to avoid air leakage due to the elasticity of plastics (Hammer, paragraph [0049], lines 13-15).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bui (US20160131020A1) in view of Bianchi (US20170038090A1), as applied to claim 9 above, and further in view of Sato (US6356723B1).
Regarding claim 11, Bui in view of Bianchi discloses all of the limitations of the parent claim but does not disclose wherein said first member and said second member partly overlap each other by at least 0.2 cm when said first member and said second member are pressed together.
Sato teaches, a front portion wherein said first member and said second member partly overlap each other by at least 0.2 cm (column 8, lines 49-50) when said first member and said second member are pressed together (column 8, lines 46-48).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bui to incorporate the teachings of Sato and create a partial overlap .

Response to Arguments
Applicant's arguments filed on 02/04/2021 have been fully considered but they are not persuasive.
The applicant argues that defining the second edge of the first member and the first edge of the second member to be extending along the longitudinal (X) and lateral (Y) directions of the vehicle would overcome the past rejection and that neither of Bui nor Bianchi teach this limitation. However, the duct (10) and vent (20) of Bianchi, according to figures 1 and 6, are both extending along the longitudinal [from right to left of the figures] and lateral [into and out of the cross section in figure 6].
Conclusion
Any questions regarding this communication or previous ones from the examiner should be directed to Omar Elraey whose telephone number is (571) 270-7864. The examiner can be normally reached on 9:00 AM – 5:00 PM.
If the examiner can’t be reached, the examiner’s supervisor Edelmira Bosques can be reached on (571) 270-5614.
Information regarding the application’s status may be obtained from the Patent Application Information Retrieval (PAIR) System. Information regarding published applications’ status may be obtained from either private PAIR or Public PAIR. Information regarding unpublished applications’ status may be obtained from Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762